11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

James Thomas Greene, Jr.,                     * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 19142B.

Vs. No. 11-15-00212-CR                        * February 2, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

This court has considered James Thomas Greene, Jr.’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.